People v Ajin-Michicoj (2020 NY Slip Op 02648)





People v Ajin-Michicoj


2020 NY Slip Op 02648


Decided on May 6, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 6, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
COLLEEN D. DUFFY
BETSY BARROS
FRANCESCA E. CONNOLLY, JJ.


2017-01072
 (Ind. No. 16-00105)

[*1]The People of the State of New York, respondent,
vFrancis Ajin-Michicoj, appellant.


Alan McGeorge, Nanuet, NY, for appellant.
Thomas E. Walsh II, District Attorney, New City, NY (Carrie A. Ciganek of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Rockland County (David S. Zuckerman, J.), rendered January 17, 2017, convicting him of attempted gang assault in the first degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that he was denied the right to counsel of his choice is unpreserved for appellate review, since he never sought to withdraw his guilty plea prior to sentencing or otherwise raise the issue in the County Court (see People v Shabazz, 174 AD3d 824; People v Salgado, 111 AD3d 859, 860).
In any event, the defendant's contention is without merit, as the record does not provide any basis for concluding that the defendant's request for new counsel, made during the plea proceeding, was based on specific factual allegations of serious complaints about his counsel (see People v Torres, 177 AD3d 785, 786; People v Ward, 121 AD3d 1026, 1027).
DILLON, J.P., DUFFY, BARROS and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court